Title: Enclosure: Description of Dutch Medal, 20 March 1786
From: Adams, Abigail
To: Hollis, Thomas Brand


      An explanation of the medal struck at utrecht March 20 1786
      The Nymph of the city of utrecht is known by her crown and her Arms upon her Breast. By her side is the Alter of Liberty known by the Hat, and the date of the year from whence their Liberty commences. Upon the Alter are laid the roman Rods and Hachet. A Letter with three Seals designates the rights of the city and the three Members of the State. The Nymph holds it with the fingers of her Left Hand to Shew the part which the city of utrecht hath taken and to testify how much every one is interested in keeping it. In her right Hand she holds a written paper unroled upon which are written the new Rules of Government for the city. She presents it to an officer. He receives it and administers the oath both to the officers and citizens, which is performd by raising the two fingers of the right hands, whilst the citizens behind conform to it by presenting their Arms. The Houses and the Towr of the church of  at a distance on the right, point out the Square of Neude where the Solemnity was performd. The Revers is a civic crown with these words Allegience of the Citizens of utrecht to the rules of the Government of the city 20 March 1786.
     